Citation Nr: 0629323	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  98-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



REMAND

The veteran served on active duty from April 1962 to April 
1980.  According to a DD Form 214 of record, he also had two 
years and nine days of active service prior to April 1962.  
The veteran died in June 1990 and the appellant is his widow.

The record contains evidence from the Naval Hospital in 
Oakland, California that was received subsequent to the most 
recent Supplemental Statement of the Case (SSOC).  The Board 
sent a letter to the appellant asking if she wished to waive 
RO consideration of that evidence.  The letter informed her 
that if no response was received within 45 days, the Board 
will assume that the appellant does not wish to have the 
Board adjudicate the case at this time and the case will be 
remanded to the RO.  The appellant has not responded to the 
letter and more than 45 days have passed.  Accordingly, the 
case must be remanded to the RO for review of this additional 
evidence in conjunction with the appellant's claim.  See, DAV 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

The RO should readjudicate the appellant's 
claim for service connection for the cause 
of the veteran's death, including 
reviewing all newly obtained evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



